Exhibit 10.1

 

 

Restricted Stock Agreement

 

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of July 1, 2016 (the “Grant Date”) by and between Accelerize Inc. a
Delaware corporation (the “Company”), and [Director] (the “Grantee”).

 

WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to grant the award
of Restricted Stock provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.     Grant of Restricted Stock. The Company hereby issues to the Grantee on
the Grant Date a restricted stock award consisting of, in the aggregate, 120,000
shares of common stock, par value $0.001 per share (the “Common Stock”), of the
Company at a value of $0.50 per share (the “Restricted Stock”), on the terms and
conditions and subject to the restrictions set forth in this Agreement.

 

2.     Consideration. The grant of the Restricted Stock is made in consideration
of the services to be rendered by the Grantee to the Company as a director.

 

3.     Restricted Period; Vesting.

 

3.1     Except as otherwise provided herein, provided that the Grantee remains
in Continuous Service (as defined below) through the applicable vesting date,
the Restricted Stock will vest in 4 equal quarterly increments commencing on
July 1, 2016. For purposes of this Agreement, “Continuous Service” shall mean
the Grantee remaining as a director of the Company.

 

The period over which the Restricted Stock vests is referred to as the
“Restricted Period”.

 

3.2     The foregoing vesting schedule notwithstanding, if the Grantee's
Continuous Service terminates for any reason at any time before all of his
Restricted Stock has vested, the Grantee's unvested Restricted Stock shall be
automatically forfeited upon such termination of Continuous Service and neither
the Company nor any affiliate shall have any further obligations to the Grantee
under this Agreement.

 

3.3      The foregoing vesting schedule notwithstanding, upon the occurrence of
a Change in Control (as defined below), 100% of the unvested Restricted Stock
shall vest as of the date of the Change in Control. For purposes of this
Agreement, the term “Change in Control” shall mean (i) the sale of all or
substantially all of the assets of the Company, (ii) the sale of more than fifty
percent of the outstanding capital stock of the Company in a non-public sale,
(iii) the dissolution or liquidation of the Company or (iv) any merger, share
exchange, tender offer, share acquisition, consolidation or other reorganization
or business combination of the Company if immediately after such transaction
either (A) persons who were directors of the Company immediately prior to such
transaction do not constitute at least a majority of the directors of the
surviving entity or (B) persons who hold a majority of the voting capital stock
of the surviving entity are not persons who held a majority of the voting
capital stock of the Company immediately prior to the transaction; provided,
however, that the term “Change in Control” shall not include a public offering
of capital stock of the Company that is effected pursuant to a registration
statement filed with, and declared effective by, the Securities and Exchange
Commission under the Securities Act of 1933, as amended.

 

 
 

--------------------------------------------------------------------------------

 

  

3.4     Notwithstanding any provision of this Agreement to the contrary, if the
Board determines, after full consideration of the facts, that: 

 

(a)     the Grantee has been engaged in fraud, embezzlement or theft in the
course of his involvement with the Company, has made unauthorized disclosure of
trade secrets or other proprietary information of the Company or of a third
party who has entrusted such information to the Company or has been convicted of
a felony or any crime that reflects negatively upon the Company; or

 

(b)     the Grantee has violated the terms of any noncompetition,
nonsolicitation, confidentiality, nondisclosure or other agreement with the
Company to which he is a party; or

 

(c)     the involvement with the Company of the Grantee was terminated for
“cause,” as defined in any agreement with the Grantee governing his Continuous
Service, or if there is no such agreement, as determined by the Board, which may
determine that “cause” includes among other matters the willful failure or
refusal of the Grantee to perform and carry out his assigned duties and
responsibilities diligently and in a manner satisfactory to the Board;

 

then as of the date of such act (in the case of (a) or (b)) or such termination
(in the case of (c)), the Grantee shall forfeit the unvested Restricted Stock
and the Company shall have the right to repurchase all or any part of the vested
Restricted Stock, at a price equal to the lower of (x) $0.50 per share, or (y)
the Fair Market Value (as defined below) of such shares at the time of
repurchase. The decision of the Board as to the cause of the Grantee’s discharge
and the damage done to the Company shall be final, binding and conclusive. No
decision of the Board, however, shall affect in any manner the finality of the
discharge of the Grantee by the Company. The “Fair Market Value” of a share of
Common Stock at any particular date shall be determined according to the
following rules: (i) if the Common Stock is listed or admitted to trading on a
stock exchange, the Fair Market Value shall be the closing price of the Common
Stock on the date in question, (ii) if the Common Stock is not at the time
listed or admitted to trading on a stock exchange, the Fair Market Value shall
be the closing bid price of the Common Stock on the date in question in the
over-the-counter market; provided, however, that if the price of the Common
Stock is not so reported, the Fair Market Value shall be determined in good
faith by the Board.

 

 
2

--------------------------------------------------------------------------------

 

  

4.     Restrictions. Subject to any exceptions set forth in this Agreement,
during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee without the prior written consent of
the Board. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the Restricted Stock or the rights relating thereto during
the Restricted Period in contravention of this section shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Grantee and all of the Grantee's rights to such shares shall
immediately terminate without any payment or consideration by the Company.

 

5.     Rights as Shareholder; Dividends.

 

5.1     The Grantee shall be the record owner of the Restricted Stock until the
shares of Common Stock are sold or otherwise disposed of, and shall be entitled
to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
any dividends or other distributions shall be subject to the same restrictions
on transferability as the shares of Restricted Stock with respect to which they
were paid.

 

5.2     The Company may issue stock certificates or evidence the Grantee's
interest by using a restricted book entry account with the Company's transfer
agent. Physical possession or custody of any stock certificates that are issued
shall be retained by the Company until such time as the Restricted Stock vests.

 

5.3     If the Grantee forfeits any rights he has under this Agreement in
accordance with Section 3, the Grantee shall, on the date of such forfeiture, no
longer have any rights as a shareholder with respect to the Restricted Stock and
shall no longer be entitled to vote or receive dividends on such shares.

 

6.     No Right to Continued Service. This Agreement shall not confer upon the
Grantee any right to be retained in any position, as an employee, consultant or
director of the Company. Further, nothing in this Agreement shall be construed
to limit the discretion of the Company to terminate the Grantee's Continuous
Service at any time.

 

7.     Adjustments. In the event that the outstanding shares of Common Stock are
hereafter exchanged for a different number or kind of shares or other securities
of the Company, by reason of a reorganization, recapitalization, exchange of
shares, stock split, combination of shares or dividend payable in shares or
other securities, a corresponding adjustment shall be made by the Board in the
number of and/or kind of shares of Restricted Stock. Any such adjustment made by
the Board shall be conclusive and binding upon all affected persons, including
the Company and the Grantee. If the Restricted Stock is converted into or
exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation, securities of another corporation
or other entity, or other property, pursuant to any merger or consolidation of
the Company or acquisition of its assets, then the rights of the Company under
this Agreement shall inure to the benefit of the Company’s successor and this
Agreement shall apply to the securities received upon such conversion, exchange
or distribution in the same manner and to the same extent as the Restricted
Stock. Notwithstanding the foregoing, if the Restricted Stock is converted into
cash pursuant to any such transaction, the Grantee will receive such cash free
and clear of any restrictions imposed by this Agreement.

 

 
3

--------------------------------------------------------------------------------

 

  

8.     Tax Liability and Withholding.

 

8.1     The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee, the
amount of any required withholding taxes in respect of the Restricted Stock and
to take all such other action as the Board deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Board may permit the
Grantee to satisfy any federal, state or local tax withholding obligation by any
of the following means, or by a combination of such means:

 

(a)     tendering a cash payment;

 

(b)     authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the Restricted Stock; provided, however, that no shares
of Common Stock shall be withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or

 

(c)     delivering to the Company previously owned and unencumbered shares of
Common Stock.

 

8.2     Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee's responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Stock or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Stock to reduce or
eliminate the Grantee's liability for Tax-Related Items.

 

9.     Section 83(b) Election. The Grantee may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
the Grantee elects to make a Section 83(b) Election, the Grantee shall provide
the Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the US Internal Revenue
Service and for all tax consequences resulting from the Section 83(b) Election.

 

10.     Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

 
4

--------------------------------------------------------------------------------

 

  

11.     Legends. A legend may be placed on any certificate(s) or other
document(s) delivered to the Grantee indicating restrictions on transferability
of the shares of Restricted Stock pursuant to this Agreement or any other
restrictions that the Board may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any stock exchange on which the shares of
Common Stock are then listed or quoted. All certificates representing unvested
Restricted Stock shall have affixed thereto a legend in substantially the
following form, in addition to any other legends that may be required under
federal or state securities laws or pursuant to Section 12 below:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND RIGHTS TO PURCHASE SET FORTH IN A CERTAIN RESTRICTED STOCK
AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THESE SHARES (OR
HIS PREDECESSOR IN INTEREST). SUCH AGREEMENT IS AVAILABLE FOR INSPECTION WITHOUT
CHARGE AT THE OFFICE OF THE SECRETARY OF THE CORPORATION.

 

12.     Representations and Warranties of the Grantee. The Grantee hereby
represents and warrants to the Company as follows:

 

(a)     The Grantee has the legal right and capacity to enter into this
Agreement and fully understands the terms and conditions of this Agreement;

 

(b)     The Grantee is acquiring the Restricted Stock for investment purposes
only and not with a view to their resale or distribution; and

 

(c)     The Grantee will, at the request of the Company, execute an agreement in
a form acceptable to the Company to the effect that the Restricted Stock shall
be subject to any underwriter’s lock-up agreement in connection with a public
offering of any securities of the Company that may from time to time apply to
shares held by directors of the Company.

 

13.     Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee's address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

 
5

--------------------------------------------------------------------------------

 

  

14.     Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

15.     Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Board for
review. The resolution of such dispute by the Board shall be final and binding
on the Grantee and the Company.

 

16.     Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee's beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock may be transferred by will or the laws of descent or
distribution.

 

17.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

18.     Discretionary Nature. The grant of the Restricted Stock in this
Agreement does not create any contractual right or other right to receive any
Restricted Stock or other awards in the future. Future awards, if any, will be
at the sole discretion of the Company. Any amendment, modification, or
termination of this Agreement shall not constitute a change or impairment of the
terms and conditions of the Grantee's employment with the Company.

 

19.     Amendment. The Board has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee's material rights under
this Agreement without the Grantee's consent.

 

20.     No Impact on Other Benefits. The value of the Grantee's Restricted Stock
is not part of his normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

 

21.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

22.     Acceptance. The Grantee hereby acknowledges receipt of a copy of this
Agreement. The Grantee has read and understands the terms and provisions
thereof, and accepts the Restricted Stock subject to all of the terms and
conditions of this Agreement. The Grantee acknowledges that there may be adverse
tax consequences upon the grant or vesting of the Restricted Stock or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such grant, vesting or disposition. 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
6

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ACCELERIZE INC.

     

By: _____________________

 

Name:

Title:

 

 

[Director]

     

By: _____________________

 

Name:

 

 

 

7